ORDER
PER CURIAM.
Appellant, Shawna Patterson, (“mov-ant”), appeals the judgment of the Circuit Court of Shelby County denying, without an evidentiary hearing, her Rule 24.035 motion for post-conviction relief. Movant seeks to vacate her conviction and sentence for assault in the first degree, section 565.050, RSMo 1994, for which movant *724was sentenced to twenty years imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgement pursuant to Rule 84.16(b). We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision.